Case 2:15-cv-04878-DMG-AGR Document 119 Filed 11/14/19 Page 1 of 3 Page ID #:935



    1 JOHN S. CHA (SBN 129115)
      jcha@raineslaw.com
    2
      RAINES FELDMAN LLP
    3 1800 Avenue of the Stars, 12th Floor
      Los Angeles, California 90067
    4
      Telephone: (310) 440-4100
    5 Facsimile: (424) 239-1613
    6 MARK E. ELLIOTT (SBN 157759)
    7 mark.elliott@pillsburylaw.com
      PILLSBURY WINTHROP SHAW PITTMAN LLP
    8 725 South Figueroa Street, Suite 2800
    9 Los Angeles, CA 90017-5406
      Telephone: (213) 488-7100
   10 Facsimile: (213) 629-1033
   11
      Attorneys for Plaintiffs
   12 TC Rich, LLC, Rifle Freight, Inc., Fleischer Customs Brokers, Richard G.
      Fleischer, and Jacqueline Fleischer
   13
      UNITED STATES DISTRICT COURT
   14
      CENTRAL DISTRICT OF CALIFORNIA
   15
   16 TC RICH, LLC, a California Limited          Case No. CV 15-4878 DMG (AGRx)
      Liability Company, RIFLE FREIGHT,
   17 INC., a California corporation,             Assigned to the Hon. Dolly M. Gee
      FLEISCHER CUSTOMS BROKERS, a
   18 sole proprietorship, RICHARD G.
      FLEISCHER, an individual, and
   19 JACQUELINE FLEISCHER, an
      individual,
   20
                   Plaintiffs,                    EIGHTH FURTHER JOINT
   21                                             QUARTERLY STATUS REPORT
             v.                                   AS ORDERED BY THE COURT
   22
      PACIFICA CHEMICAL,
   23 INCORPORATED, a California
      corporation, AQUA SCIENCE
   24 ENGINEERS, INC., a California
      Corporation, A/E WEST
   25 CONSULTANTS, INC., a Nevada
      Corporation, and DOES 1 through 10,
   26 inclusive,                                  Action filed: June 26, 2015
                                                  Discovery: Stayed
   27              Defendants.                    Trial date: None set
   28
        TC RICH v. Pacifica Chemical, et al.       EIGHTH FURTHER JOINT STATUS REPORT
        USDC Case No. CV 15-4878 DMG (AGRx)
Case 2:15-cv-04878-DMG-AGR Document 119 Filed 11/14/19 Page 2 of 3 Page ID #:936



    1          The parties jointly submit this Eighth Further Joint Status Report.
    2          The six prior joint reports were filed on:
    3                     1. January 19, 2018 (Dkt. 91];
    4                     2. October 19, 2018 [Dkt. 96];
    5                     3. November 14, 2018 [Dkt. 98];
    6                     4. February 7, 2019 [Dkt. 100];
    7                     5. February 28, 2019 [Dkt. 103]; and
    8                     6. May 14, 2019 [Dkt. 117].
    9                     7. August 14, 2019 [Dkt. 118].
   10          This Eighth Further Joint Quarterly Status Report addresses the status of the
   11 site investigation of the environmental contamination and likely returning to
   12 mediation to conduct a second session.
   13          1. Site Investigation
   14          Pacifica is in the field implementing an enhanced reductive dichlorination
   15 (“ERD”) Pilot Test. The purpose of the ERD Pilot Test is to obtain information that
   16 will assist in an appropriate full-scale groundwater remediation design, including
   17 evaluation of the effectiveness of ERD, which is to include bioaugmentation. From
   18 July 8 to 26, 2019 and from August 12 to 23, 2019, Pacifica Chemical’s
   19 environmental contractor (“Murex”) performed pilot study injections and is in the
   20 process of collecting performance data from wells within the study area. Murex has
   21 conducted several post-injection monitoring events and will conduct two additional
   22 events this month and in February 2020 before reporting on the pilot test to DTSC in
   23 April 2020.
   24          2. Mediation
   25          The parties continue to anticipate returning to mediation with Mr. Gallagher.
   26 Defendant contends that the most opportune time to return is after the pilot test
   27 report is submitted to DTSC in April 2020 to assist in better estimating future
   28 remedial costs. Plaintiffs agree that a reliable estimate of future costs is important
        TC RICH v. Pacifica Chemical, et al.     1          EIGHTH FURTHER JOINT STATUS REPORT
        USDC Case No. CV 15-4878 DMG (AGRx)
Case 2:15-cv-04878-DMG-AGR Document 119 Filed 11/14/19 Page 3 of 3 Page ID #:937



    1 but are concerned that the parties are otherwise in disagreement regarding realistic
    2 assessments of relative liability. Nonetheless, the parties continue to believe that
    3 areas of dispute and agreement were identified with Mr. Gallagher’s assistance on
    4 February 22, 2019 and conclude that a further session after more is known about the
    5 extent of contamination and remedial options available to address it will better
    6 position the parties in their efforts to achieve a settlement.
    7
    8 Dated: November 14, 2019                 RAINES FELDMAN LLP
    9                                          /s/ John S. Cha
   10                                          ________________________
                                               John S. Cha
   11
                                               Counsel for Plaintiffs
   12
   13 Dated: November 14, 2019                 PILLSBURY WINTHROP SHAW
                                               PITTMAN LLP
   14
                                               /s/Mark Elliot
   15
                                               _________________________
   16                                          Mark Elliott
                                               Counsel for Plaintiffs
   17
   18 Dated: November 14, 2019                 PALADIN LAW GROUP® LLP
   19                                          /s/Bret A. Stone
   20                                          _________________________
                                               Bret A. Stone
   21
                                               Counsel for Defendants Pacifica Chemical,
   22                                          Incorporated
   23
        Dated: November 14, 2019               FOLEY & LARDNER LLP
   24
   25                                          /s/ Sarah A. Slack
                                               _________________________
   26                                          Sarah A. Slack
   27                                          Counsel for Plaintiff-Intervenor

   28
        TC RICH v. Pacifica Chemical, et al.    2        EIGHTH FURTHER JOINT STATUS REPORT
        USDC Case No. CV 15-4878 DMG (AGRx)
